United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-2491
                                    ___________

Vernis Farmer,                        *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Eastern District of Missouri.
United States of America; John Doe,   *
#1; John Doe, #2; Jane Doe, #1,       * [UNPUBLISHED]
                                      *
            Appellees.                *
                                 ___________

                              Submitted: April 6, 2011
                                  Filed: April 13, 2011
                                  ___________

Before LOKEN, MURPHY, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

      Vernis Farmer appeals the district court’s1 dismissal of his civil action, without
prejudice, for lack of subject matter jurisdiction. After careful review, we conclude
dismissal was proper for the reasons stated by the district court. See Bellecourt v.
United States, 994 F.2d 427, 430 (8th Cir. 1993). Accordingly, we deny the pending
motion and affirm. See 8th Cir. R. 47B.
                        ______________________________


      1
       The Honorable Stephen N. Limbaugh, Jr., United States District Judge for the
Eastern District of Missouri.